Citation Nr: 1401566	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-27 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for residuals of a head injury, to include traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983 and from April 1986 to August 2007.  He is a recipient of the Combat Action Badge and the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 RO rating decision, which, in pertinent part, denied service connection for the residuals of TBI.  The Board notes that, by way of a March 2008 rating decision, the RO granted service connection for vertigo and migraine headaches.  

The Board has recharacterized the issue as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)(finding that in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim).

The Virtual VA paperless claims file was reviewed in connection with the appeal.  There are no documents uploaded onto the Veterans Benefits Management System (VBMS) at this time.


FINDING OF FACT

The Veteran is shown as likely as not to have the chronic residuals of a head injury manifested by TBI that was sustained during his period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran,  his residual disability manifested by TBI is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.

The Veteran avers that he has current residuals of a head injury, that include TBI, due to events during his period of active service.  Specifically, he reports suffering head injuries in service, to include in an October 1980 motor vehicle accident in Germany, a tank accident in 1994, and an IED incident in 2006 and having a diagnosis of TBI in service in October 2006 related to brain trauma from these events.

The Board notes that, while the Veteran has been granted service connection for vertigo and migraine headaches as a result of head injuries sustained in service, the Veteran has alleged a broader constellation of symptoms (TBI) that are not fully covered by vertigo and migraine headaches.  He also claims to have sensitivity to light, concentration issues (due to TBI), memory loss, instability and imbalance, and sleep disturbances as part of the TBI symptomatology.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a), such as "other organic diseases of the nervous system").  

As the brain is an organ in the nervous system; TBI falls within the "other organic diseases of the nervous system" category of "chronic disease."

In this case, the evidence shows that the Veteran was rendered a diagnosis of TBI in service (See October 2006 TBI Questionnaire).  Furthermore, the service treatment records show an extensive history of complaints of dizziness, imbalance, headaches, faulty depth perception, memory problems, and light sensitivity that have been associated with the head injuries, namely the 1994 and 2006 injuries, throughout service.  

The post-service treatment records show ongoing complaints and treatment for these residuals of head trauma since service, and the Veteran asserts that he has had a continuity of related symptoms since service.

The Board notes that the Veteran underwent a VA TBI examination in June 2011 with an addendum in August 2011, when the examiner opined that there was no objective evidence of TBI; rather, the Veteran's reported symptomatology was attributed to his psychiatric disorders as opposed to head trauma in service.  

However, the Board assigns limited probative worth to this assessment and opinion as the VA examiner failed to consider all of the facts pertaining to the extensive history of the Veteran's head trauma recorded in service, particularly his first period of service, where he sustained head trauma (and loss of consciousness, fractured skull) in a motor vehicle accident in Germany in October 1980.  From that accident, the Veteran endured additional head trauma in the early 1990's and finally in 2006 in connection with head injuries from an IED blast.

For these reasons, the Board finds that the Veteran's statements as to continuity of symptomatology with respect to residuals of an in-service head injury, to include TBI, to be competent and credible, and the most probative evidence of record for the purpose of linking his current manifestations to the TBI identified in service.  His statements of chronicity of symptoms have been well supported by the service treatment records and the evidence of record, and have been consistent since separation from service in 2007.  

Therefore, in resolving all reasonable doubt in his favor, service connection for the residuals of a head injury manifested by TBI is warranted.  38 C.F.R. §§  3.102, 3.303(b).  


ORDER

Service connection for the residuals of a head injury manifested by traumatic brain injury (TBI), is granted.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


